Martell v Dorchester Apt. Corp. (2022 NY Slip Op 05163)





Martell v Dorchester Apt. Corp.


2022 NY Slip Op 05163


Decided on September 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
BARRY E. WARHIT, JJ.


2020-00772
 (Index No. 500170/17)

[*1]Joseph Martell, Jr., respondent,
vDorchester Apt. Corp., et al., appellants.


Milber Makris Plousadis & Seiden, LLP, Woodbury, NY (Lorin A. Donnelly and Patrick F. Palladino of counsel), for appellants.
Stefano A. Filippazzo, P.C. (Louis A. Badolato, Roslyn Harbor, NY, of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Kathy J. King, J.), dated December 11, 2019. The order denied the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of the judgment in the action (see Matter of Aho, 39 NY2d 241). The issues raised in the appeal from the order are not brought up for review on the appeal from the judgment since the order did not necessarily affect the judgment (CPLR 5501[a][1]; see Bonczar v American Multi-Cinema, Inc., 38 NY3d 1023; Stanescu v Stanescu, 206 AD3d 1031).
BARROS, J.P., MALTESE, WOOTEN and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court